The present application is being examined under the pre-AIA  of the first inventor to file provisions. 
DETAILED ACTION
Claims 1-5 are presented for examination in this application (17/573,599) filed on January 11, 2022.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-5 are pending for consideration. 
Drawings
The drawings submitted on October 5, 2020 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on January 11, 2022 . U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and as being unclear on how to make and use the invention to comply with the enablement requirement and under 35 U.S.C. 112(b).  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims recite the limitation “Dynamic Random Access Memory (DRAM) logical flash which stores files in the same way as NAND flash and responds to flash commands”; specification does not describe how this storing process works the same as in NAND flash or enables its use in data storing to the DRAM logical flash and responding to flash commands. Specification only recites that “The logical flash stores files in the same way as the flash memory and responds to flash commands” (Paragraphs 0026, 0050 and 0121) as single line statement without any disclosure on how this works nor description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim also recites “The CPU exclusively reads data from, and writes to, the DRAM logical flash”, Again, specification does not describe describes how this storing process works the same as in NAND flash or enables its use in data storing to the DRAM logical flash and responding to flash commands. Specification only recites that “The CPU exclusively reads data from, and writes to, the DRAM logical flash” (Paragraph 0026) as single line statement without any disclosure on how this works nor description. Claim also recites “the DRAM logical flash providing principal data storage during operation of the CPU”, where it is unclear what the meaning of “principal data storage during operation of the CPU” is as there is no disclosure of the specification to reasonably explain the term “principal data storage during operation of the CPU”, Examiner interprets “principal data storage during operation of the CPU” as any data storage to be used during operation of the CPU. Claim 1 further recites “the same way” (line 3), “the SSD controller” (Line 14), where there is insufficient antecedent basis for these limitations. Claim further recites “DRAM” (line 21), where it is unclear if it the same DRAM of line 5 or different). Claim further recites “controller to manage”, “an interface to connect”, “SSD controller to independently determine”, where it is unclear if the controller , interface and the SSD controller are performing these functions of managing, connecting  and determining or their intended use is to perform these operations only but not necessarily performing such functions. Claim also recites “a majority of memory commands” where the term “majority” is a relative term with no clear definition in the specification. 
Claim 4 recites “the DRAM is the only memory in the SSD that is accessible to the CPU”, Specification recites where the DRAM logical flash is the only memory in the SSD that is directly accessible” and “the actual NAND flash is under control of a master controller and is not directly accessible to the CPU” Paragraph 0048, where it is unclear how the DRAM is the only memory in the SSD, as claimed, that is accessible to the CPU, not DRAM logical flash as in the specification, while the actual NAND flash is not directly accessible to the CPU but still accessible to the CPU.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al. (US PGPUB 2009/0172269) (hereinafter ‘Song’) and further in view of Yu et al. (US PGPUB 2012/0284587) (hereinafter ‘Yu’).
As per independent claim 1, Song discloses a solid state drive (SSD) [(Paragraphs 0055 and 0062; Figs. 4 and 7) where FIG. 7 illustrates a block diagram of a solid state drive (SSD) 1000 according to an embodiment of the present invention. As shown, the SSD 1000 of this example includes an SSD controller 1200 and non-volatile storage media 1400 to correspond to the claimed limitation] comprising: Dynamic Random Access Memory (DRAM) logical flash which stores files in the same way as NAND flash and responds to flash commands [(Paragraphs 0047, 0055, 0059 and 0062; Figs. 4 and 7) where the working memory 222 and control logic 221 of the SSD correspond to the DRAM logical flash, where the controller 220 is used for interfacing between nonvolatile memory 210 and host system 100 that comprises a control logic circuit 221 and a working memory 222 such that the controller 1220 and memory 1240 are operatively connected between the first and second interfaces 1210 and 1230, and together function to control/manage the flow of data between the host device (not shown) and the non-volatile storage media 1400. The memory 1240 may, for example, be a DRAM type of memory device, and the controller 1220 may, for example, include a central processing unit ( CPU) to correspond to the claimed limitation], wherein the DRAM logical flash comprises: DRAM memory; and a DRAM controller to manage data transfers into and out of the DRAM memory [(Paragraphs 0047, 0055, 0059 and 0062; Figs. 4 and 7) where the controller 220 is used for interfacing between nonvolatile memory 210 and host system 100 that comprises a control logic circuit 221 and a working memory 222. The translation layer is stored in working memory 222. When host system 100 initiates a memory access operation, control logic circuit 221 controls the translation layer and the controller 220 comprises a translation layer (e.g., a FTL when flash memory is used as the nonvolatile memory), which gives host system 100 the appearance of write in place capability while actually programming data to different pages of nonvolatile memory 210 to correspond to the claimed limitation]; flash memory [(Paragraphs 0055 and 0062; Figs. 4 and 7) where FIG. 7 illustrates a block diagram of a solid state drive (SSD) 1000 according to an embodiment of the present invention. As shown, the SSD 1000 of this example includes an SSD controller 1200 and non-volatile storage media 1400 to correspond to the claimed limitation]; a master SSD controller [(Paragraphs 0047, 0055, 0059 and 0062; Figs. 4 and 7) where the memory controller 220 of FIG.4 and 1210 of FIG.7 to correspond to the claimed limitation]; and an interface to connect the SSD to a host having a Central Processing Unit (CPU)  [(Paragraphs 0047, 0055-0059 and 0062; Figs. 4 and 7) where the SSD controller 1200 includes first and second interfaces 1210 and 1230, a controller 1220, and a memory 1240. The first interface 1210 functions as a data I/O interface with a host device, such as a host central processing unit (CPU) (not shown) to correspond to the claimed limitation]; such that the CPU exclusively reads data from, and writes to, the DRAM logical flash, the DRAM logical flash providing principal data storage during operation of the CPU [(Paragraphs 0047, 0055-0059, 0062 and 0085; Figs. 4 and 7) where Controller 220 is configured to control memory system 200 when host system 100 performs a memory access operation. As shown in FIG. 4, controller 220 comprises a control logic circuit 221 and a working memory 222. The translation layer is stored in working memory 222. When host system 100 initiates a memory access operation, control logic circuit 221 controls the translation layer. Also, the SSD controller 1200 includes first and second interfaces 1210 and 1230, a controller 1220, and a memory 1240. The first interface 1210 functions as a data I/O interface with a host device, such as a host central processing unit (CPU), wherein as shown the CPU exclusively reads data from, and writes to, the controller 220 that includes the working memory (FTL) 222 to correspond to the claimed limitation]. 
Song does not appear to explicitly disclose the SSD controller to independently determine when to transfer the data from the DRAM logical flash to the flash memory, wherein the master SSD controller organizes data in the DRAM using a File Access Table (FAT) or New Technology File System (NTFS) in a same way that data is organized in the Flash memory; and wherein a majority of memory commands are handled by the master SSD controller using DRAM so as to reduce a number of writes to the Flash memory, the master controller is configured to independently determine when data  should be transferred between the DRAM and the flash memory to reduce a number of write/erase cycles for the flash memory, the master SSD controller is configured to determine when to move data to or from the DRAM based on factors including lack of use of the data.
However, Yu discloses the SSD controller to independently determine when to transfer the data from the DRAM logical flash to the flash memory [(Paragraphs 0043, 0055-0058, 0070 and 0074-0079; Figs. 1 and 2A-C) where the firmware of Smart-Storage Switch controller 40 uses the ETL to manage the interaction of DRAM and Flash Memory, at power up, normal operation and power down. Temp area 140 in SSS DRAM buffer 20 stores temporary files that are identified by SSS controller 40 reading the file extension in the FDB/FAT that is stored in FAT area 158 or FDB area 160 to correspond to the claimed limitation where the File Allocation Table (FAT) is another frequently-over-written location, since it is updated when files are created or expanded. The FAT table is a relatively small portion of memory, but its frequent access can significantly increase wear if every update of the FAT is copied to flash. The File Descriptor Block (FDB) is a similar structure that is frequently over-written. Further, System area 150 stores flash system data used by the operating system of SSS controller 40. Data in buffer 152 stores the raw host data (including the LBA) being written to SSD 102. The actual host data is later moved to data write cache 154 before being written into flash memory 30 and the device controller may write data which is arranged as multiple pages (the number of the multiple may be equivalent to the multi-channel) from data write cache 154 to flash in a stripe-ready unit when castout to best utilize the flash interface bandwidth. For each device controller it consists of the number of channels C, each channel has a number F of flash chips attached, each chip has D dies in a stack, and each die has P planes. The stripe size is set to be F*D*P pages, therefore the DRAM of Yu is not a cache and corresponds to the claimed DRAM logical flash; Also, Yu teaches where the SSS DRAM behaves as a flash and uses FAT table, updating records, combining files to reduce the flash wear]; wherein the master SSD controller organizes data in the DRAM using a File Access Table (FAT) or New Technology File System (NTFS) in a same way that data is organized in the Flash memory [(Paragraphs 0043, 0055-0058 and 0070; Figs. 1 and 2A-C) where the firmware of Smart-Storage Switch controller 40 uses the ETL to manage the interaction of DRAM and Flash Memory, at power up, normal operation and power down. Temp area 140 in SSS DRAM buffer 20 stores temporary files that are identified by SSS controller 40 reading the file extension in the FDB/FAT that is stored in FAT area 158 or FDB area 160 to correspond to the claimed limitation where the File Allocation Table (FAT) is another frequently-over-written location, since it is updated when files are created or expanded. The FAT table is a relatively small portion of memory, but its frequent access can significantly increase wear if every update of the FAT is copied to flash. The File Descriptor Block (FDB) is a similar structure that is frequently over-written. FDB/FAT holds the meta data for the file system from the host. The various tables used together with the DRAM buffer have meta data created to store the "file system" to the DRAM and Flash, therefore the DRAM of Yu is NOT a cache and corresponds to the claimed DRAM logical flash; Also, Yu teaches where the SSS DRAM behaves as a flash and uses FAT table, updating records, combining files to reduce the flash wear]; and wherein a majority of memory commands are handled by the master SSD controller using DRAM so as to reduce a number of writes to the Flash memory [(Paragraphs 0043, 0055-0058, 0070 and 0074-0077; Figs. 1 and 3) where the Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Other kinds of data, such as paging files from host 100 are cached in SSS DRAM buffer 20, but when no additional space is available in SSS DRAM buffer 20, older paging files are cast out to flash memory 30 at an application of the server system. Likewise the flash file system for SSD 102 is cached in SSS DRAM buffer 20 but maintained in flash memory 30. Various tables and buffers are stored in SSS DRAM buffer 20, as are spare and swap management tables or files. These tables in SSS DRAM buffer 20 may be caches of larger tables that are maintained in flash memory 30, such as system and bad block tables, logical-to-physical address mapping tables, or other kinds of mapping or system tables. Since portions of flash memory 30 will wear over time, there is over-provisioning of flash memory 30. The Spare/Swap area in DRAM buffer 20 provides extended over-provisioning of flash memory 30; Also, Yu teaches where the SSS DRAM behaves as a flash and uses FAT table, updating records, combining files to reduce the flash wear], the master controller is configured to independently determine when data  should be transferred between the DRAM and the flash memory to reduce a number of write/erase cycles for the flash memory [(Paragraphs 0043, 0055-0058, 0066, 0070 and 0074-0079; Figs. 1 and 2A-C) where the actual host data is moved to data write cache 154 before being written into flash memory 30 and the device controller may write data which is arranged as multiple pages (the number of the multiple may be equivalent to the multi-channel) from data write cache 154 to flash in a stripe-ready unit when castout to best utilize the flash interface bandwidth. For each device controller it consists of the number of channels C, each channel has a number F of flash chips attached, each chip has D dies in a stack, and each die has P planes, where the temp manager 44 identifies temporary files from host 100, such as by reading the file extension in the FDB for host data being written. Temp data (which has a file extension of .tmp, .temp., etc.) is stored in SSS DRAM buffer 20 and prevented from being stored in flash memory 30. The temp data can be discarded depending on policy, such as based on time elapsed, capacity allocated to temp data, etc. or power off/loss so that not all data written to the DRAM during operation of the CPU is eventually transferred to the flash memory; Also, Yu teaches where the SSS DRAM behaves as a flash and uses FAT table, updating records, combining files to reduce the flash wear], the master SSD controller is configured to determine when to move data to or from the DRAM based on factors including lack of use of the data [(Paragraphs 0042-0043, 0055-0058, 0081 and 0148; Figs. 1 and 2A-C) where the user file data can be identified as Frequent Access data based on the hit rate of >=n (such as 2) and Non-Frequent Access data of hit rate<n. They may be written to two data write caches 154 separately. Multiple write data with the same LBA address to a Frequent Access Zone will overwrite the old contents in DRAM that is not in flash so that it reduces the number of writes to flash memory 30. The cache data in the Frequent Access Zone of the data write cache will be stored in flash memory 30 in a stripe-ready unit based on a policy such as based on time elapsed (such as 1 hour), capacity allocated, etc., or upon power off or power failure such that the user data is categorized as either Frequently-Accessed (FA) or Non-Frequently-Accessed (NFA), depending on the access frequency. Hot data (FA) is stored in a separate cache in the DRAM buffer than cold data (NFA). Having both FA and NFA caches can improve flash endurance to correspond to the claimed limitation].  
Song and Yu are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Song and Yu before him or her, to modify the device of Song to include the logic of Yu because it will enhance flash memory performance.
The motivation for doing so would be [“significantly increase flash endurance” (Paragraph 0053, lines 3-4 by Yu)].
 Therefore, it would have been obvious to combine Song and Yu to obtain the invention as specified in the instant claim.
As per claim 4, Song discloses wherein the DRAM is the only memory in the SSD that is directly accessible to the CPU [(Paragraphs 0047, 0055, 0059 and 0062; Figs. 4 and 7) where the working memory 222 of the SSD corresponds to the DRAM logical flash such that the controller 1220 and memory 1240 are operatively connected between the first and second interfaces 1210 and 1230, and together function to control/manage the flow of data between the host device (not shown) and the non-volatile storage media 1400. The memory 1240 may, for example, be a DRAM type of memory device, and the controller 1220 may, for example, include a central processing unit ( CPU) to correspond to the claimed limitation]. 
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Song and further in view of Yu , as applied to claim 1 above, in view of Choi (US PGPUB 2010/0214813) (hereinafter ‘Choi’).
As per dependent claim 2, Song /Yu discloses the device of claim 1. 
Song / Yu does not appear to explicitly disclose an energy storage device storing enough power to move data content stored in the DRAM logical flash to the flash memory if external power to the solid state drive is interrupted.
However, Choi discloses an energy storage device storing enough power to move data content stored in the DRAM logical flash to the flash memory if external power to the solid state drive is interrupted [(Paragraphs 0042-0043 and 0067-0068) where the NAND flash memory 130 may be used to back up data stored in the DRAM 120 during an interruption of a power supply voltage from an external device.  According to example embodiments of the inventive concepts, the NAND flash memory 130 may prevent data in the DRAM 120 from being lost when a power supply voltage applied to the DRAM 120 performing a buffer function is suddenly cut off.  The NAND flash memory 130 may store data (including addresses) stored in the DRAM 120 in response to the flag signal sent from the power detecting circuit 121 of the DRAM 120.  Since a write characteristic of the NAND flash memory 130 may be good as compared with the phase change memory, the NAND flash memory 130 may be used to back up data stored in the DRAM 120 during a given time when an abnormal power interruption occurs. The back-up power supply 140 may maintain a power supply voltage during several seconds or several tens .quadrature.  at power interruption of the memory module 100.  The back-up power supply 140 may use a back-up battery].  
Song / Yu and Choi are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Song / Yu and Choi before him or her, to modify the device of Song to include the capacitor of Choi because it will enhance memory lifetime.
The motivation for doing so would be [“back up data stored in the DRAM 120 during an interruption of a power supply voltage from an external device” (Paragraph 0042 by Choi)].
 Therefore, it would have been obvious to combine Song / Yu and Choi to obtain the invention as specified in the instant claim.
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Song in view of Yu, as applied to claim 1 above, in view of Prins et. al. (US PGPUB 2009/0172257) (hereinafter ‘Prins’) in view of Calderone (US 7,039,074).
As per dependent claim 3, Song discloses a high speed internal bus, in which the DRAM logical flash and the flash memory are separately connected to the high speed internal bus [(Paragraph 0055-0057; FIGs.4 and 7) where the flash memory and the DRAM are separately connected to second interface 1230 between DRAM logical flash 1240 and flash memory 1400]. 
Song / Yu does not appear to explicitly disclose the flash memory being divided into separate modules, each module controlled by a different microprocessor configured to independently interface with the high speed internal bus.
However, Prins discloses the flash memory being divided into separate modules, each module controlled by a different microprocessor configured to independently interface with the high speed internal bus [(Paragraph 0078-0080, 0095, 0108 and 0367; FIGs. 3, 17 and 21) where SSD Controller 106 also contains a number of Flash Ports equal to the number of Flash Groups contained in Memory Module 108, e.g., Flash Ports 304, 305 and 306. Each Flash Port communicates with one Flash Group (e.g., Flash Port 0 304 communicates with Flash Group 0 301). As with the Flash Groups, in the currently preferred embodiment, SSD Controller 106 can have a minimum of eight and a maximum of twelve Flash Ports and the embodiment illustrated contains eight, of which three are shown. As is described below, each Flash Port operates independently, thereby supporting parallel operations in the Flash Groups such that the separate memory modules controlled by HEMI interfacing individually with Data Path DRAM 107 with interfaces with the internal bus 316 as shown in FIG. 17].  
Song / Yu and Prins are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Song / Yu and Prins before him or her, to modify the device of Song / Yu to include the separately interfaced modules of Prins because it will enhance memory lifetime.
The motivation for doing so would be [“improving overall system performance” (Paragraph 0284, lines 6-7 by Prins).
 Song / Yu does not appear to explicitly disclose the high speed internal bus operating at a speed of at least 400 megabytes per second.
However, Calderone discloses the high speed internal bus operating at a speed of at least 400 megabytes per second [(Column 3, lines 5-8; FIG. 1) where this high speed bus provides 800 megabytes per second of bandwidth, thereby enabling sufficient connectivity to saturate the output port].  
Song / Yu and Calderone are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Song / Yu and Calderone before him or her, to modify the device of Song / Yu to include the high speed bus of Calderone because it will enhance connectivity.
The motivation for doing so would be [“enabling sufficient connectivity to saturate the output port” (Column 3, lines 6-7 by Calderone).
Therefore, it would have been obvious to combine Song / Yu, Prine and Calderone to obtain the invention as specified in the instant claim.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Song in view of Yu , as applied to claim 1 above, in view of Prins et. al. (US PGPUB 2009/0172257) (hereinafter ‘Prins’).
As per dependent claim 5, Song /Yu and Cheon discloses the drive of claim 1. 
Song /Yu does not appear to explicitly disclose multiple independent flash controllers each within a separate flash memory module.
However, Prines discloses multiple independent flash controllers each within a separate flash memory module [(Paragraphs 0093-0094; FIG.3) wherein the Flash Memory Module 108 is divided into eight Flash Groups, designated as Flash Groups 0-7. Of these, three are shown in the Figure: Flash Groups 0, 1 and 7, designated as 301, 302 and 303. In the currently preferred embodiment, Flash Memory Module 108 can hold between eight and twelve Flash Groups. SSD Controller 106 also contains a number of Flash Ports equal to the number of Flash Groups contained in Memory Module 108, e.g., Flash Ports 304, 305 and 306. Each Flash Port communicates with one Flash Group (e.g., Flash Port 0 304 communicates with Flash Group 0 301). As with the Flash Groups, in the currently preferred embodiment, SSD Controller 106 can have a minimum of eight and a maximum of twelve Flash Ports and the embodiment illustrated contains eight, of which three are shown. As is described below, each Flash Port operates independently, thereby supporting parallel operations in the Flash Groups each port operates independently thereby supporting parallel operations in the flash groups].  
Song / Yu and Prins are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sinclair/Lee and Prins before him or her, to modify the device of Song / Yu to include the DMA of Prins because it will enhance memory lifetime.
The motivation for doing so would be [“improving overall system performance” (Paragraph 0284, lines 6-7 by Prins).
 Therefore, it would have been obvious to combine Song /Yu and Prins to obtain the invention as specified in the instant claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135